Financial Supplement For the Third Quarter of Fiscal Year 2012 ending December 30, 2011 PSS World Medical, Inc. As of December 30, 2011 Current Fiscal Year Unaudited Consolidated Income Statement (in thousands, except per share data) Q1 Q2 Q3 YTD Net sales $ Cost of goods sold Gross profit General & administrative expenses Selling expenses Income from operations Interest expense Interest income 74 53 25 Other income Income from operations before income taxes Provision for income taxes Net income Net income attributable to noncontrolling interest 94 47 Net income attributable to PSS World Medical, Inc. $ Earnings per common share attributable to PSS World Medical, Inc.: Basic $ Diluted $ Weighted average common shares outstanding: WASO - Basic WASO - Diluted Net sales by segment: Physician Business $ Extended Care Business Corporate Shared Services $ Selling days: 64 63 62 Net sales per selling day: Physician Business $ Extended Care Business Corporate Shared Services 7 10 7 8 $ Numbers may not foot due to rounding differences PSS World Medical, Inc. As of December 30, 2011 Consolidated Income Statement Trend (in thousands, except per share data) Fiscal Year 2009 Fiscal Year 2010 Fiscal Year 2011 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Net sales $ Cost of goods sold Gross profit General and administrative expenses Selling expenses Income from operations Interest expense ) Interest income 95 30 66 46 33 Other income Income from ops before income taxes Provision for income taxes Net income Net income attributable to noncontrolling interest - 78 87 42 ) Net income attributable PSS World Medical, Inc. $ Earnings per common share attributable to PSS World Medical, Inc.: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted Net Sales by Segment: Physician Business $ Extended Care Business Corporate Shared Services 2 19 $ Selling Days: 64 63 66 60 64 68 61 65 64 63 61 65 Net Sales Per Selling Day: Physician Business $ Extended Care Business Corporate Shared Services 7 6 - - 3 14 7 7 10 9 4 10 9 10 8 $ Numbers may not foot due to rounding differences PSS World Medical, Inc. As of December 30, 2011 Store Brands* - Net Sales (in thousands) Fiscal Year Q1 Q2 Q3 YTD Q1 Q2 Q3 Q4 YTD Consolidated Store Brand Sales $ 92,043 Fiscal Year Consolidated Store Brand Sales * Store brands (collectively known as “store brand” or “store brands”) are comprised of the Company’s Select Medical Products and other specialty brand products and services. Numbers may not foot due to rounding differences PSS World Medical, Inc. As of December 30, 2011 Unaudited Segment Information (in thousands) Three Months Ended Nine Months Ended December 30, December 31, December 30, December 31, NET SALES: Physician Business $ Extended Care Business Corporate Shared Services Total net sales $ SELLING DAYS: 62 61 NET SALES PER SELLING DAY: Physician Business $ Extended Care Business Corporate Shared Services 7 9 8 7 Total net sales per selling day $ INCOME FROM OPERATIONS: Physician Business $ Extended Care Business Corporate Shared Services ) Total income from operations $ DEPRECIATION: Physician Business $ Extended Care Business Corporate Shared Services Total depreciation $ AMORTIZATION OF INTANGIBLE AND OTHER ASSETS: Physician Business $ Extended Care Business Corporate Shared Services Total amortization of intangible and other assets $ PROVISION FOR DOUBTFUL ACCOUNTS: Physician Business $ Extended Care Business 60 ) 94 Total provision for doubtful accounts $ INTEREST EXPENSE: Total interest expense $ INTEREST INCOME: Physician Business $
